DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 directed to claims 4, 10, and 11
Species 2 directed to claims 12-14
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-3, 5-9, and 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Calhoun (US 4435084) in view of Giraud (US 20040118847).  Calhoun discloses a cup 10 (device) for mixing, storing and drinking a beverage comprising: a container body, comprising a false bottom wall 14 (floor) and a side wall 12 (sidewall) extending upwardly and longitudinally from the false bottom wall 14 (floor) to an upper edge, a blade assembly 32 (mixing device) positioned within the container body (see fig. 1-3).
Calhoun does not disclose a removable lid configured for cooperating with the upper edge of the container body and closing the container; the lid comprising: at least two openings, a first opening being configured as a beverage outlet, and, the first opening being close to the edge of the lid, and a second opening being configured as an air port, the second opening being distant from the edge of the lid, a first member configured for closing or opening the first opening and movable between a first closing position and a second opening position, and a second member configured for closing or opening the second opening and movable between a first closing position and a second opening position.
Giraud teaches a lid 100 (removable lid) configured for cooperating with some upper edge of some container body and closing that container; the 100 (removable lid) comprising: a drinking opening 108 and vent hole 112 (at least two openings), a drinking opening 108 (first opening) being configured as a beverage outlet, and, the drinking opening 108 (first opening) being close to the edge of the lid 100 (removable lid), and a vent hole 112 (second opening) being configured as an air port, the vent hole 112 (second opening) being distant from the edge of the lid 100 (removable lid), a button 132 (first member) configured for closing or opening the drinking opening 108 (first opening) and movable between a first closing position and a second opening position, and a plug 136 (second member) configured for closing or opening the vent hole 112 (second opening) and movable between a first closing position and a second opening position (see fig. 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the cup 10 (device) of Calhoun with the lid 100 (removable lid) of Giraud in order to prevent spillage while still permitting access for drinking.
The first member for closing or opening the first opening is/are interpreted under 35 U.S.C. 112(f) as a plug, plate with a plug, and equivalents thereof.
The second member for closing or opening the second opening is/are interpreted under 35 U.S.C. 112(f) as a plug, plate with a plug, and equivalents thereof.
	

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736